DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6, 8, 10-18, 20, 22-24, are objected to because of the following informalities:  
As per Claim 1 (and similarly claim 13):
Line 6 of claim 1 recites “plurality of users” which should be –a plurality of users--.
Line 7 of claim 1 ends in a semicolon and should end in a colon or a comma.
The 2nd to last line of claim 1 recites “the requested criteria;” (ending in a semicolon) which should be –the requested criteria,-- (ending in a comma).

As per Claim 5 (and similarly claim 17):
“posting on a forum identified as result of the searching” is grammatically unusual.

As per Claim 15:
Line 2 of claim 15 recites “receive receiving” which should be --receive--.
Appropriate correction is required.

As per Claim 17:
“farther configured” in the 2nd to last line of claim 17 should be –further configured--.

The dependent claims include the issues of their respective parent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8, 14-17, 20, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 2 (and similarly claim 14):
“the user” in line 2 of claim 2 is ambiguous.  Line 6 of claim 1 recites “plurality of users” and, as claimed, it is not clear which of the plurality of users is the one that “the user” in line 2 of claim 2 is supposed to refer to.  Additionally, given the context of “the user” in line 2 of claim 2, Applicant also does not appear to have intended to refer to any of the plurality of the users.
“the voice command received by the voice command system” in line 4 of claim 2 lacks antecedent basis.  “the user activating a voice command system of a media display device” does not necessarily imply that the activation is via the voice command system receiving a voice command (as opposed to, for example, a push-to-talk button).

As per Claim 3 (and similarly claim 15):
“the user” in line 3 of claim 3 is ambiguous (same issue as discussed in the first paragraph of the 112 rejection of claim 2).
“the criteria of the user” in lines 2-3 of claim 3 lacks antecedent basis (nothing previously specifies that “a/the requested criteria” is criteria of the user).
“receiving a text input… the criteria of the user” in lines 2-3 of claim 3 is grammatically unusual.  Applicant appears to have intended to claim where “the criteria of the user” is received via a text input that is received through a text input interface, but as claimed the text input is the entity that is received, and so “the criteria of the user” is just a noun that is not necessarily received and is just recited after “through a text input interface available on a media display device,”.

As per Claim 4 (and similarly claim 16):
“the selected criteria” in line 3 of claim 4 lacks antecedent basis (the claims previously recite the requested criteria).

As per Claim 5 (and similarly claim 17):
“the media stream” in line 4 of claim 5 is ambiguous (in addition to the media stream in claim 1, “the media stream” in line 4 of claim 5 can also refer to any one of the “plurality of media streams” in line 3 of claim 5, and it is not clear which media stream is the one that “the media stream” in line 4 of claim 5 is supposed to refer to).
“the network forum of each respective media stream” in line 5 of claim 5 lacks antecedent basis. (the network forum is only associated with “the media stream” of claim 1)
“the network forum of each respective media stream” in line 7 of claim 5 lacks antecedent basis (as a consequence of “the network forum of each respective media stream” in line 5 of claim 5 lacking antecedent basis).

As per Claim 8 (and similarly claim 20):
Line 4 of claim 8 recites “in comprised of” which is unusual language.

As per Claim 23:
It is not clear if Applicant meant to claim “wherein the control circuitry is configured to post the question in a network forum associated with the media stream” in lines 1-2 of claim 23 because claim 13 recites where the input/output circuitry is further configured to “post the question in a network forum associated with the media stream” (see lines 7-8 of claim 13).

The dependent claims include the issues of their respective parent claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 1 (and similarly claim[s] 13, and consequently claim[s] 2-6, 8, 10-12, 14-18, 20, and 22-24 which depend on claim[s] 1 and 13), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A method comprising: receiving a request for a notification, wherein the notification is to be provided when content of a media stream meets a requested criteria; automatically generating a question based on the requested criteria; posting the question in a network forum associated with the media stream, wherein the network forum is accessible to plurality of users; and in response to determining that a post on the network forum is a response to the question; determining, based on the post, that the media stream meets the requested criteria; and based on determining that the media stream meets the requested criteria; providing the notification
2019/0289367 (Search report reference) teaches providing a notification that  supersedes a do not disturb mode, which suggests where the user is notified when criteria for superseding a do not disturb mode are met.  This reference does not appear to describe where the notification is requested, and does not appear to specifically describe where a notification is provided if a media stream meets requested criteria (e.g. the reference does not appear to describe where an event like a hockey game is televised [as opposed to being an event that is occurring without being televised] and, based on the television stream meeting criteria, a notification breaks through do not disturb mode).
Notifications that events are happening on another TV channel or that a TV channel has returned from commercial (not where a media stream is determined to meet the requested criteria based on a post on a network forum that is determined to be a response to a question).
2003/0018967 teaches “An embodiment of the present invention improves enhanced TV programming such that TV viewers watching one channel may be notified of interesting programming events happening or about to happen on other channels. The present invention overcomes the problem addressed by "surfing TV channels" by providing notifications that alert enhanced TV viewers to other programming events happening or about to happen on different channels that are not presently being watched. This enables the viewer to watch a primary program on one channel without interruption and be timely notified about interesting programming events about to occur on other channels. The viewer then may have the option of switching to another channel based on the information included with the event notification” (paragraph 10).  This reference does not appear to describe where a media stream is determined to meet the requested criteria based on a post on a network forum that is determined to be a response to a question.
2002/0178444 teaches “a method and apparatus for notifying a viewer to switch back to a desired channel program when the commercials broadcast in that channel are completed” (paragraph 5).  Paragraph 14 describes notifying a viewer of completion of commercials from a channel selected by a viewer while the viewer is browsing between channels/programs.  The selection of a channel can be interpreted as a request for a notification that the channel’s media stream has met requested criteria (i.e. that commercials are complete).  This reference does not describe where a media stream is determined to meet the requested criteria based on a post on a network forum that is determined to be a response to a question.
2011/0109801 teaches “Methods and systems are provided to switch television channels during a commercial break and automatically notify or automatically return the viewer to the original channel when the commercial on the original channel is over. In accordance with methods and systems consistent with the present invention, a data processing system is provided for controlling a television to assist returning to a television channel at an end of a commercial, comprising a first tuner configured to receive multiple channels of television content, and a second tuner configured to receive the multiple channels of television content. The data processing system further comprises a controller configured to receive a first channel from the first tuner, output the first channel from the first tuner to a display, and set the second tuner to the first channel. The controller is further configured to change the first tuner to one or more other channels, output the one or more other channels to the display, and notify a user of an end of a commercial in response to the detection of the end of the commercial by a processor. The data processing system further comprises a processor configured to monitor the first channel from the second tuner for the end of the commercial, and detect the end of the commercial on the first channel from the second tuner” (paragraph 6).  This reference does not appear to detect an end of a commercial based on a forum post.
2015/0040176 teaches “the input detection module 304 is further configured to present an option to the user, e.g., on the display 303, to enable automatic switching and/or enable commercial end notifications. For example the user may be presented a message prompting the user to select at least one of: "Enable automatic switch back to this channel when commercial end" or "Notify me when the commercial ends". If the user selects one of the presented options the input detection module 304 stores the user's selected response, as a user's preferred action. This information is then provided to the notifications generation module 314 and/or automatic switching module 316 to take preferred action when the commercial ends” (paragraph 58).  This reference does not appear to detect an end of a commercial based on a forum post.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 11/2/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658